
	
		IB
		Union Calendar No. 61
		112th CONGRESS
		1st Session
		H. R. 1121
		[Report No.
		  112–107]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 16, 2011
			Mr. Bachus (for
			 himself, Mrs. Capito,
			 Mrs. Biggert,
			 Mr. Garrett,
			 Mr. Hensarling,
			 Mr. Gary G. Miller of California,
			 Mr. Neugebauer,
			 Mr. Grimm,
			 Mrs. Bachmann,
			 Mr. Royce,
			 Mr. Dold, Mr. Yoder, Mr.
			 Manzullo, Mr. Schweikert,
			 Mr. Luetkemeyer,
			 Mr. Pearce,
			 Mr. Stivers,
			 Mr. McHenry,
			 Mr. Canseco,
			 Mr. Sessions,
			 Mr. Posey,
			 Mr. Duffy,
			 Mr. Huizenga of Michigan,
			 Mr. Lucas,
			 Mr. Campbell,
			 Mr. King of New York, and
			 Mr. Hultgren) introduced the following
			 bill; which was referred to the
			 Committee on Financial
			 Services
		
		
			June 16, 2011
			Additional sponsors: Mr.
			 Hurt, Mr. McCotter,
			 Mr. Wilson of South Carolina,
			 Ms. Jenkins,
			 Mr. McKinley,
			 Mr. Latham,
			 Mr. Carter,
			 Mr. Kline, and
			 Mr. Ross of Florida
		
		
			June 16, 2011
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on March 16, 2011
		
		
			
		
		A BILL
		To replace the Director of the Bureau of
		  Consumer Financial Protection with a five person
		  Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Consumer Financial
			 Protection Regulations Act of 2011.
		2.Establishment of the
			 CommissionSection 1011 of the
			 Consumer Financial Protection Act of 2010 is amended—
			(1)by striking subsections
			 (b), (c), and (d);
			(2)by redesignating
			 subsection (e) as subsection (j); and
			(3)by inserting after
			 subsection (a) the following new subsections:
				
					(b)Establishment of the
				Commission
						(1)In
				generalThere is hereby
				established a commission (hereinafter referred to in this section as the
				Commission) that shall serve as the head of the Bureau.
						(2)Authority to prescribe
				regulationsThe Commission may prescribe such regulations and
				issue such orders in accordance with this title as the Commission may determine
				to be necessary for carrying out this title and all other laws within the
				Commission’s jurisdiction and shall exercise any authorities granted under this
				title and all other laws within the Commission’s jurisdiction.
						(c)Composition of the
				Commission
						(1)In
				generalThe Commission shall
				be composed of the Vice Chairman for Supervision of the Federal Reserve System
				and 4 additional members who shall be appointed by the President, by and with
				the advice and consent of the Senate, from among individuals who—
							(A)are citizens of the
				United States;
							(B)have strong competencies
				and experiences related to consumer financial protection; and
							(C)should want to protect service members and
				their families who are sacrificing their lives for this country from abusive
				financial practices.
							(2)StaggeringThe
				members of the Commission appointed under paragraph (1) shall serve staggered
				terms, which initially shall be established by the President for terms of 1, 2,
				4, and 5 years, respectively.
						(3)Terms
							(A)In
				generalEach member of the
				Commission appointed under paragraph (1), including the Chair, shall serve for
				a term of 5 years.
							(B)Removal for
				causeThe President may
				remove any member of the Commission appointed under paragraph (1) only for
				inefficiency, neglect of duty, or malfeasance in office.
							(C)VacanciesAny member of the Commission appointed
				under paragraph (1) appointed to fill a vacancy occurring before the expiration
				of the term to which that member’s predecessor was appointed (including the
				Chair) shall be appointed only for the remainder of the term.
							(D)Continuation of
				serviceEach member of the
				Commission appointed under paragraph (1) may continue to serve after the
				expiration of the term of office to which that member was appointed until a
				successor has been appointed by the President and confirmed by the Senate,
				except that a member may not continue to serve more than 1 year after the date
				on which that member’s term would otherwise expire.
							(E)Other employment
				prohibitedNo member of the
				Commission appointed under paragraph (1) shall engage in any other business,
				vocation, or employment.
							(4)Roles and
				responsibilities of commissionersOne member of the Commission
				shall have as their primary responsibility the oversight of the Bureau’s
				activities pertaining to protecting consumers, with a focus on consumers who
				are older, minorities, youth, or veterans, from unfair, deceptive, and abusive
				lending practices. The designated commissioner shall be responsible for—
							(A)ensuring the Bureau
				conducts regular outreach to consumers regarding industry lending
				activities;
							(B)researching and reporting
				to the full Commission, on a regular basis, the impact of new loan and credit
				products and services on consumers; and
							(C)ensuring the Bureau coordinates with
				State-level consumer protection agencies on enforcement measures that protect
				consumers from unfair, deceptive, and abusive lending practices.
							(d)AffiliationWith
				respect to members appointed pursuant to subsection (c)(1), not more than 2
				shall be members of any one political party.
					(e)Chair of the
				Commission
						(1)AppointmentThe Chair of the Commission shall be
				appointed by the President from among the members of the Commission appointed
				under paragraph (1).
						(2)AuthorityThe Chair shall be the principal executive
				officer of the Bureau, and shall exercise all of the executive and
				administrative functions of the Bureau, including with respect to—
							(A)the appointment and supervision of
				personnel employed under the Bureau (other than personnel employed regularly
				and full time in the immediate offices of members of the Commission other than
				the Chair);
							(B)the distribution of business among
				personnel appointed and supervised by the Chair and among administrative units
				of the Bureau; and
							(C)the use and expenditure
				of funds.
							(3)LimitationIn
				carrying out any of the Chair’s functions under the provisions of this
				subsection the Chair shall be governed by general policies of the Commission
				and by such regulatory decisions, findings, and determinations as the
				Commission may by law be authorized to make.
						(4)Requests or estimates
				related to appropriationsRequests or estimates for regular,
				supplemental, or deficiency appropriations on behalf of the Commission may not
				be submitted by the Chair without the prior approval of the Commission.
						(f)No impairment by reason
				of vacanciesNo vacancy in
				the members of the Commission shall impair the right of the remaining members
				of the Commission to exercise all the powers of the Commission. Three members
				of the Commission shall constitute a quorum for the transaction of business,
				except that if there are only 3 members serving on the Commission because of
				vacancies in the Commission, 2 members of the Commission shall constitute a
				quorum for the transaction of business. If there are only 2 members serving on
				the Commission because of vacancies in the Commission, 2 members shall
				constitute a quorum for the 6-month period beginning on the date of the vacancy
				which caused the number of Commission members to decline to 2.
					(g)SealThe
				Commission shall have an official seal.
					(h)Compensation
						(1)ChairThe
				Chair shall receive compensation at the rate prescribed for level I of the
				Executive Schedule under section 5313 of title 5, United States Code.
						(2)Other members of the
				CommissionThe 3 other members of the Commission appointed under
				subsection (c)(1) shall each receive compensation at the rate prescribed for
				level II of the Executive Schedule under section 5314 of title 5, United States
				Code.
						(i)Initial quorum
				establishedDuring any time period prior to the confirmation of
				at least two members of the Commission, one member of the Commission shall
				constitute a quorum for the transaction of business. Following the confirmation
				of at least 2 additional commissioners, the quorum requirements of subsection
				(f) shall
				apply.
					.
			3.Conforming
			 amendments
			(a)Consumer Financial
			 Protection Act of 2010
				(1)In
			 generalThe Consumer
			 Financial Protection Act of 2010 is amended—
					(A)in section 1002, by
			 striking paragraph (10);
					(B)in section 1012(c)(4), by
			 striking Director each place such term appears and inserting
			 Commission of the Bureau;
					(C)in section
			 1013(c)(3)—
						(i)by striking
			 Assistant Director of the Bureau for and inserting Head
			 of the Office of; and
						(ii)in subparagraph (B), by
			 striking Assistant Director and inserting Head of the
			 Office;
						(D)in section
			 1013(g)(2)—
						(i)by striking
			 Assistant
			 director and inserting Head of the Office;
			 and
						(ii)by striking an
			 assistant director and inserting a Head of the Office of
			 Financial Protection for Older Americans;
						(E)in section 1016(a), by
			 striking Director of the Bureau and inserting Chair of
			 the Commission;
					(F)in section 1017(c)(1), by
			 striking Director and other employees and inserting
			 members of the Commission and other employees;
					(G)in section 1027(l)(1), by
			 striking Director and the; and
					(H)in section 1066(a), by
			 striking Director of the Bureau is and inserting first
			 member of the Commission is.
					(2)Global
			 amendmentsThe Consumer Financial Protection Act of 2010 is
			 amended—
					(A)by striking
			 Director of the each place such term appears, other than
			 in—
						(i)subparagraphs (A) and (E)
			 of section 1017(4);
						(ii)section 1043;
						(iii)section
			 1061(b)(3);
						(iv)section 1062;
						(v)section 1063(f);
						(vi)subparagraphs (E) and
			 (G) of section 1064(i)(2); and
						(vii)section 1065(a);
			 and
						(B)by striking Director each
			 place such term appears and inserting Bureau, other than
			 in—
						(i)section 1063(f)(2);
			 and
						(ii)section 1065(a).
						(b)Dodd-Frank Wall Street
			 Reform and Consumer Protection ActThe Dodd-Frank Wall Street Reform and
			 Consumer Protection Act is amended—
				(1)in section 111(b)(1)(D),
			 by striking Director and inserting Chair of the
			 Commission; and
				(2)in section 1447, by
			 striking Director of the Bureau each place such term appears and
			 inserting Bureau.
				(c)Electronic Fund
			 Transfer ActSection
			 921(a)(4)(C) of the Electronic Fund Transfer Act, as added by section
			 1075(a)(2) of the Consumer Financial Protection Act of 2010, is amended by
			 striking Director of the Bureau of Consumer Financial Protection
			 and inserting Bureau of Consumer Financial Protection.
			(d)Expedited Funds
			 Availability ActThe
			 Expedited Funds Availability Act, as amended by section 1086 of the Consumer
			 Financial Protection Act of 2010, is amended by striking Director of the
			 Bureau each place such term appears and inserting
			 Bureau.
			(e)Federal Deposit
			 Insurance ActSection 2 of
			 the Federal Deposit Insurance Act, as amended by section 336(a) of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act, is amended by
			 striking Director of the Consumer Financial Protection Bureau
			 each place such term appears and inserting Chair of the Commission of
			 the Bureau of Consumer Financial Protection.
			(f)Federal Financial
			 Institutions Examination Council Act of 1978Section 1004(a)(4) of the Federal Financial
			 Institutions Examination Council Act of 1978 (12 U.S.C. 3303(a)(4)), as amended
			 by section 1091 of the Consumer Financial Protection Act of 2010, is amended by
			 striking Director of the Consumer Financial Protection Bureau
			 and inserting Chair of the Commission of the Bureau of Consumer
			 Financial Protection.
			(g)Financial Literacy and
			 Education Improvement ActSection 513 of the Financial Literacy and
			 Education Improvement Act, as amended by section 1013(d) of the Consumer
			 Financial Protection Act of 2010, is amended by striking
			 Director each place such term appears and inserting Chair
			 of the Commission.
			(h)Home Mortgage
			 Disclosure Act of 1975Section 307 of the Home Mortgage Disclosure
			 Act of 1975, as amended by section 1094(6) of the Consumer Financial Protection
			 Act of 2010, is amended by striking Director of the Bureau of Consumer
			 Financial Protection each place such term appears and inserting
			 Bureau of Consumer Financial Protection.
			(i)Interstate Land Sales
			 Full Disclosure ActThe
			 Interstate Land Sales Full Disclosure Act, as amended by section 1098A of the
			 Consumer Financial Protection Act of 2010, is amended—
				(1)by amending section
			 1402(1) to read as follows:
					
						(1)Chair means the Chair of the
				Commission of the Bureau of Consumer Financial
				Protection;
						;
				(2)in section 1416(a), by
			 striking Director of the Bureau of Consumer Financial Protection
			 and inserting Chair; and
				(3)by striking “Director” each place such term
			 appears and inserting “Bureau”.
				(j)Real Estate Settlement
			 Procedures Act of 1974Section 5 of the Real Estate Settlement
			 Procedures Act of 1974, as amended by section 1450 of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act, is amended—
				(1)by striking The
			 Director of the Bureau of Consumer Financial Protection (hereafter in this
			 section referred to as the Director) and inserting
			 The Bureau of Consumer Financial Protection; and
				(2)by striking
			 Director each place such term appears and inserting
			 Bureau.
				(k)S.A.F.E. Mortgage
			 Licensing Act of 2008The
			 S.A.F.E. Mortgage Licensing Act of 2008, as amended by section 1100 of the
			 Consumer Financial Protection Act of 2010, is amended—
				(1)by striking
			 Director each place such term appears in headings and text and
			 inserting Bureau; and
				(2)in section 1503, by
			 striking paragraph (10).
				(l)Title 44, United States
			 CodeSection 3513(c) of title
			 44, United States Code, as amended by section 1100D(b) of the Consumer
			 Financial Protection Act of 2010, is amended by striking Director of the
			 Bureau and inserting Bureau.
			
	
		June 16, 2011
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
